 1

 2                                     UNITED STATES DISTRICT COURT
 3                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5   QUINTON JOEY WATTS,                              No. 2:16-cv-0926 JAM AC P
 6                        Plaintiff,
 7          v.                                        ORDER
 8   TAYMOUR E. MALAK, et al.,
 9                        Defendants.
10

11          On February 12, 2018, plaintiff filed a motion for reconsideration of the order denying his

12   Rule 60 motion. ECF No. 26. Local Rule 230(j) requires that a motion for reconsideration state

13   “what new or different facts or circumstances are claimed to exist which did not exist or were not

14   shown upon such prior motion, or what other grounds exist for the motion; and . . . why the facts

15   or circumstances were not shown at the time of the prior motion.” L.R. 230(j)(3)-(4). Plaintiff’s

16   only argument is that the court mischaracterized his previous argument. ECF No. 26. This does

17   not meet the requirements for a motion for reconsideration or warrant a different outcome.

18          Therefore, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF

19   No. 26) is denied.

20
     DATED: November 5, 2018
21
                                                  /s/ John A. Mendez____________             _____
22

23                                                UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28
                                                     1
